DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending for examination. Claims 1, 8, and 15 are independent claims.
This Office Action is Non-Final.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/12/2019 and 11/02/2020 are in compliance with the provisions of 37 CFR 1.97, 37 CFR 1.98, and MPEP § 609.  The Information Disclosure Statements have been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Objections
Claims 2, 9, 16 and 18-20 are objected to because of the following informalities:
Claim 2, line 2, “the even publisher manager” is indefinite and unclear what the term “even” refers to?  For purposes of this Office Action, the Examiner will interpret as “the event publisher manager”.
Claim 9, line 3, “the even publisher manager” is indefinite and unclear what the term “even” refers to?  For purposes of this Office Action, the Examiner will interpret as “the event publisher manager”.
Claim 16, line 2, “the even publisher manager” is indefinite and unclear what the term “even” refers to?  For purposes of this Office Action, the Examiner will interpret as “the event publisher manager”.
Claim 18, line 4, “an event producer manager” is redundant and not needed.  For purposes of this Office Action, the Examiner will interpret as “the event producer manager to generate a unique identifier for the event 
Claims 19-20 depend on claim 18 and inherit the deficiencies of claim 18.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that these dependent claims comply with the requirements.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19, line 1 recites the limitation “the event producer manager”, it is unclear whether it refers to “an event producer manager” in line 2 or line 4 of claim 18 upon which claim 19 depends. 
Claim 20, line 1 recites the limitation “the event producer manager”, it is unclear whether it refers to “an event producer manager” in line 2 or line 4 of claim 18 upon which claim 20 depends. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Ruiz-Meraz et al. (U.S. Patent Publication No. 2019/0058772 A1), hereinafter Ruiz.
Regarding claim 1, Ruiz teaches:
a method of failure event notification (Ruiz, Abstract, “delivery status includes one of …failure in receiving the targeted event notification”) 
in an event recordation and distribution system (Ruiz, Fig. 1, 100 whole system, paragraph 0009 and 0051), the method comprising:
monitoring each stage of processing of an event (Ruiz, paragraphs 0005 teaches definition of event to include “anything a user may wish to receive notifications of, for example, … a new message in a queue, a tweet”) 
by an event publisher manager (Ruiz, paragraphs 0005, 0039-0040, “system may be understood as publisher-subscriber system that includes an event grid, which is an event backplane that enables event-based programming with publisher-subscriber semantics and reliable distribution and delivery for all services.”); 
detecting a failure of the event to publish in the event recordation and distribution system (Ruiz, Abstract, paragraph 0047); and 
publishing an error event notification to a status stream in response to detecting the failure (Ruiz, Abstract teaches “The director places the targeted event notification in a delayed queue indicative of events to be delivered after a predefined time. The director re-transmits the targeted event notification to the subscribers based on the delayed queue.” Also see paragraphs 0046-0047. The queue is a type of status stream).  

Regarding dependent claim 2, Ruiz teaches detecting initiation of processing of the event by the even publisher manager (Ruiz, paragraphs 0005 teaches “ that receive information about an event and publish the received information to the intended recipients.”  See also paragraphs 0039-0040, 0187 “Once the event source 106 receives the information, the event source 106 may update its configuration so that the event source 106 may start publishing events to the system 102”).  

Regarding dependent claim 3, Ruiz teaches wherein the error event notification includes a unique identifier for the event (Ruiz, paragraph 0036, 0179, 0246).  

Regarding dependent claim 4, Ruiz teaches generating a unique identifier for the event by an event producer manager (Ruiz, paragraph 0036, 0179, 0246, Fig. 1-2 Event Notification System 102 is a type of event producer manager).

Regarding dependent claim 5, Ruiz teaches storing the event with the unique identifier into a buffer to be processed by the event publisher manager (Ruiz, paragraph 0175 “Using the Same Memory Buffer for an Event from when it is Received to when it is Delivered”).

Regarding dependent claim 6, Ruiz teaches sending a reply to an event producer with the unique identifier in response to receiving the event (Ruiz, Abstract, reply is a delivery status that the director receives that is then communicated to publisher who is event producer (paragraph 0038, 0052, 0055, 0058, 0062 authentication of authorized publishers) Paragraph 0113 teaches “response is sent to the publisher”, see paragraph 0138-0139).

Regarding dependent claim 7, Ruiz teaches wherein the error event notification includes a payload of the event (Ruiz, paragraph 0155, payload is data, paragraph 0139).  

	Regarding claim 8, Ruiz teaches:
a non-transitory machine-readable storage medium (Ruiz, paragraph 0240-0241) 
that provides instructions that, if executed by a processor, will cause said processor (Ruiz, paragraph 0240-0241, 0243) to perform operations
of a method of failure event notification (Ruiz, Abstract, “delivery status includes one of …failure in receiving the targeted event notification”) 
in an event recordation and distribution system (Ruiz, Fig. 1, 100 whole system, paragraph 0009 and 0051), the operations comprising:
monitoring each stage of processing of an event (Ruiz, paragraphs 0005 teaches definition of event to include “anything a user may wish to receive notifications of, for example, … a new message in a queue, a tweet”) 
by an event publisher manager (Ruiz, paragraphs 0005, 0039-0040, “system may be understood as publisher-subscriber system that includes an event grid, which is an event backplane that enables event-based programming with publisher-subscriber semantics and reliable distribution and delivery for all services.”); 
detecting a failure of the event to publish in the event recordation and distribution system (Ruiz, Abstract, paragraph 0047); and 
publishing an error event notification to a status stream in response to detecting the failure (Ruiz, Abstract teaches “The director places the targeted event notification in a delayed queue indicative of events to be delivered after a predefined time. The director re-transmits the targeted event notification to the subscribers based on the delayed queue.” Also see paragraphs 0046-0047. The queue is a type of status stream).  

Claims 9-14, the non-transitory machine-readable storage medium claims that implement the method of claims 2-7, respectively, are rejected on the same grounds as claims 2-7, respectively.

Regarding claim 15, Ruiz teaches:
a computing device (Ruiz, Fig. 19, paragraph 0240-0242) 
to implement a method of failure event notification (Ruiz, Abstract, “delivery status includes one of …failure in receiving the targeted event notification”) 
in an event recordation and distribution system (Ruiz, Fig. 1, 100 whole system, paragraph 0009 and 0051), the computing device comprising: 
a non-transitory computer-readable medium (Ruiz, paragraph 0240-0241) 
having stored therein a publication observer (Ruiz, Abstract, director is a publication observer); and 
a processor coupled to the non-transitory computer-readable medium (Ruiz, paragraph 0240-0241, Fig. 19, processor 1902 connected to main memory 1906), 
the processor to execute the publication observer (Ruiz, paragraph 0240-0241, 0243), 
the publication observer to monitor each stage of processing of an event (Ruiz, paragraphs 0005 teaches definition of event to include “anything a user may wish to receive notifications of, for example, … a new message in a queue, a tweet”) 
by an event publisher manager (Ruiz, paragraphs 0005, 0039-0040, “system may be understood as publisher-subscriber system that includes an event grid, which is an event backplane that enables event-based programming with publisher-subscriber semantics and reliable distribution and delivery for all services.”), 
to detect a failure of the event to publish in the event recordation and distribution system (Ruiz, Abstract, paragraph 0047), and 
to publish an error event notification to a status stream in response to detecting the failure (Ruiz, Abstract teaches “The director places the targeted event notification in a delayed queue indicative of events to be delivered after a predefined time. The director re-transmits the targeted event notification to the subscribers based on the delayed queue.” Also see paragraphs 0046-0047. The queue is a type of status stream.).

Claims 16-21, the computing device that implements the method of claims 2-7, respectively, are rejected on the same grounds as claims 2-7, respectively.

Conclusion
The prior art made of record in Form PTO-892 and not relied upon is considered pertinent to Applicants’ disclosure.  
Willhoit et al. (U.S. Patent Publication No. 2019/0089576 A1) teaches sending events asynchronously from services to an event processing application implemented in a processor-based system. The events received by the event processing application for processing is buffered. An indexed storage of the event is performed in a data store. Multiple of metrics from the events in the event processing application are generated, where a condition associated with an operation of the services is determined from the metrics. 

Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
In the interests of compact prosecution, Applicants are invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicants may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicants may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicants are reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicants to the USPTO via Internet e-mail.  If such a reply is submitted by Applicants via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDRANIL CHOWDHURY whose telephone number is (571)272-0446.  The examiner can normally be reached on M-Fri 9:30-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/INDRANIL CHOWDHURY/           Examiner, Art Unit 2114                                                                                                                                                                                             /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113